Citation Nr: 0033391	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-18 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from October 1950 to November 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.	The veteran served on active duty from October 1950 to 
November 1970. 

2.	On December 15, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2000 rating decision the RO granted entitlement 
to a total rating based on individual unemployability, 
effective June 23, 1997.  In a statement received by the 
Board on December 15, 2000, the veteran noted this and stated 
that he was satisifed with the decision made by the RO on his 
service connected claims and wished to "discontinue all 
issue's (sic) on appeal...."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The veteran has 
withdrawn this appeal on the issue of servioce conenction for 
a skin disorder claimed as secodnary to Agent Orange exposure 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.




		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals


